EXHIBIT 99.1 NEWS RELEASE For Release on August 4, 2014 Contact: Steven D. Lance 4:00 PM (ET) Vice President of Finance/Chief Financial Officer slance@gigatronics.com (925) 302-1056 Giga-tronics Reports First Quarter FY 2015 Results Net Sales Increase 50% over First Quarter FY 2014 San Ramon, CA – August 4, 2014 – Giga-tronics Incorporated (Nasdaq: GIGA) reported today net sales of $4.5 million for the first quarter of fiscal 2015, an increase of 50% when compared to $3.0 million for the first quarter of fiscal 2014, and 55% when compared to $2.9 million in the immediately preceding quarter ended March 29, 2014 . Initial deliveries associated with two large orders received earlier within the first quarter of fiscal 2015 were responsible for the increase in net sales when compared to the two other periods. Operating loss for the first quarter of fiscal 2015 was $118,000, an improvement of $1.4 million when compared to the operating loss of $1.5 million in the first quarter of fiscal 2014, and an improvement of $1.1 million when compared to the operating loss of $1.2 million in the fourth quarter of fiscal 2014. The increase in net sales, along with improved gross margins and lower operating expenses, contributed to the significant reductions in Giga-tronics’ first quarter fiscal 2015 operating loss. The increase in net sales, improved gross margins, and lower operating expenses, also improved net loss for the first quarter of fiscal 2015. Net loss for the first quarter of fiscal 2015 was $443,000 , compared to $681,000 in the first quarter of fiscal 2014, and $1.3 million for the fourth quarter of fiscal 2014. Non-GAAP net loss for the first quarter of fiscal 2015 was $226,000 , compared to $681,000 in the first quarter of fiscal 2014, and $1.3 million for the quarter ended March 29, 2014. Non-GAAP net loss excludes non-cash expenses recorded in association with the revaluation and accretion of common share warrants granted with a debt agreement Mr. John Regazzi, the Company’s CEO stated, "I’m pleased to see the immediate impact to net sales, and a significant reduction in operating loss , in the first quarter of fiscal 2015 due in part from the $6.2 million YIG NRE order and the $2.4 million Naval Air Warfare Center order received earlier in the quarter. Through the hard work of our employees, we were able realize approximately $2.2 million in net sales related to these orders which contributed greatly to our improved first quarter operating results.” Mr. Regazzi concluded, “I anticipate continued improved operating results in fiscal 2015, versus fiscal 2014, as a result of these orders along with the impact from shipments of our new product platform expected later this year.” Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the first quarter results. To participate in the call, dial (888) 424-8151 or (847) 585-4422, and enter PIN Code 9178731#.The call will also be broadcast over the internet at www.gigatronics.com under "Investor Relations."The conference call discussion reflects management's views as of August 4, 2014
